Mr. Justice Robb
delivered the opinion of the Court:
‘■,For many-reasons the general rule is that a defendant may -not be convicted except upon evidence tending to support the particular charge against him, and hence that evidence tending to show him guilty of unconnected offenses must be excluded. Much has been written upon the subject, but, after all, the test is whether the matter relied on has such a connection with the crime charged as to be admissible on any ground. If it has, then the fact that it may tend to show the commission of another offense does not affect the question of its admissibility. Thus in Moore v. United States, 150 U. S. 57, 37 L. ed. 996, 14 Sup. Ct. Rep; 26, a prosecution for the murder of Charles Palmer, the government was permitted to introduce evidence tending to show that Palmer was investigating the circumstances of the death of one Camp, whom the defendant was suspected of having murdered. The competency of this evidence was sustained upon the ground of motive, the court saying: “The *387fact that the testimony also had a tendency to show that defendant had been guilty of Camp’s murder would not be sufficient, to exclude it, if it were otherwise competent.” A comprehensive discussion of the general rule and its exceptions will be found in the following cases: Bullock v. State, 65 N. J. L. 557, 86 Am. St. Rep. 668, 47 Atl. 62; State v. Kelley, 65 Vt. 531, 36 Am. St. Rep. 884, 27 Atl. 203, 9 Am. Crim. Rep. 354; Com. v. Snell, 189 Mass. 12, 3 L.R.A.(N.S.) 1019, 75 N. E. 75; People v. Jennings, 252 Ill. 534, 43 L.R.A. (N.S.) 1206, 96 N. E. 1077; People v. Gibson, 255 Ill. 302, 48 L.R.A. (N.S.) 236, 99 N. E. 599; and Shaffner v. Com. 72 Pa. 60, 13 Am. Rep. 649. See also: Boyd v. United States, 142 U. S. 450, 35 L. ed. 1077, 12 Sup. Ct. Rep. 292; 8 R. C. L. 194; 12 Cyc, 405.
To support the testimony of the prosecuting witness that the defendant frequented the adjoining apartment, from which it was possible to communicate with her, it was competent for the janitor to testify that he had seen the defendant in that apartment. But the statement of the janitor indicating that the defendant was maintaining improper relations in that apartment with another woman had no possible bearing upon the question at issue, was decidedly prejudicial to the defendant, and should have been excluded. While it is true that there is a certain discretion on the part of the trial judge, with which a.n appellate court will not interfere, it is equally true that where, as here, it clearly appears that testimony has been introduced which has no legitimate bearing upon the question at issue and is prejudicial in character, an appellate court will not hesitate to award a new trial. Moore v. United States, 150 U. S. 57, 60, 37 L. ed. 996, 997, 14 Sup. Ct. Rep. 26; Boyd v. United States, 142 U. S. 450, 35 L. ed. 1077, 12 Sup. Ct. Rep. 292.
It also was error to permit the inquiry concerning the charges made against the defendant in the divorce proceeding. Of course, if a. defendant introduces evidence of good character, it is competent for the prosecution to meet it, but not by showing particular acts or specific facts. Com. v. O’Brien, 119 *388Mass. 342, 20 Am. Rep. 325; Bullock v. State, 65 N. J, L. 557, 86 Am. St. Rep. 668, 47 Atl. 62; People v. Sharp, 107 N. Y. 427, 1 Am. St. Rep. 851, 14 N. E. 319; People v. Van Gaasbeck, 189 N. Y. 408, 22 L.R.A.(N.S.) 650, 82 N. E. 718, 12 Ann. Cas. 745; 8 R. C. L. 205. The reason for this rule is that while it is assumed that every person is capable at any time of sustaining his general reputation, it would be unreasonable to expect anyone to be prepared, without special notice, to meet specific charges of bad conduct. Furthermore, to permit evidence of specific acts inevitably would lead to the raising of a number of collateral issues, thus obscuring the main issue.
It is sought to sustain the testimony last above treated on the ground that it tended to test the credibility of the defendant as a witness. The rule is that where an accused party waives his constitutional privilege of silence and takes the stand in his o.wn behalf, the prosecution may cross-examine him “with the same latitude as would be exercised in the case of an ordinary witness” (Fitzpatrick v. United States, 178 U. S. 304, 44 L. ed. 1078, 20 Sup. Ct. Rep. 944), but we fail to perceive wherein a mere allegation in an entirely independent and nonrblated proceeding affected his testimony here. On the other hand, we can readily perceive that the bringing of such an allegation to the attention of the jury, in the circumstances of this case, was highly prejudicial. It was so obviously an attempt to supplement the statement of the janitor and bring to the attention of the jury prejudicial matter having no legitimate tendency to lessen the credibility of the witness that there was no room for the exercise of discretion on the part of the trial court.
The judgment must be reversed, and the cause remanded for a new trial. Reversed and remanded.